Citation Nr: 1040379	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-03 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In January 2007 the Board denied the Veteran's appeal for a 
rating in excess of 40 percent for the service-connected back 
disability, and then remanded the issue of entitlement to a TDIU 
for adjudication.  

The issue of entitlement to a TDIU was again remanded for 
additional development and adjudication in September 2008.  After 
completion of the requested development, the Appeals Management 
Center (AMC) issued a supplemental statement of the case in 
August 2009 and returned the case to the Board for appellate 
disposition.  


FINDINGS OF FACT

1.  Service connection has been established for a back disability 
currently rated as 40 percent disabling; hearing loss currently 
rated as 20 percent disabling, tinnitus currently rated as 10 
percent disabling, and hepatitis, currently noncompensable; with 
a combined disability rating of 60 percent.

2.  The Veteran's service-connected disability ratings fail to 
meet the minimum percentage requirements on a schedular basis for 
a total disability rating based on individual unemployability due 
to service-connected disabilities and the preponderance of the 
evidence demonstrates the Veteran is not unemployable only by 
reason of service-connected disabilities; referral for 
extraschedular consideration of entitlement to a TDIU is not 
warranted.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met .  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.341(a), 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2007.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a TDIU 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The February 2007 notice letter also explained how 
initial disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  Pursuant to the Board's September 2008 
remand, VA medical records dating from April 2005 and records 
from the Social Security Administration were obtained and 
associated with the claims file.  In addition, the Veteran was 
afforded a VA examination in July 2009 that was adequate and 
substantially complied with the Board's remand instructions.  The 
examiner reviewed the medical history, examined his spine, and 
provided an opinion as to employability.  VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

II.  TDIU

The Veteran seeks a TDIU.  Currently, service connection is 
established for a back disability rated as 40 percent disabling, 
hearing loss rated as 20 percent disabling, tinnitus rated as 10 
percent disabling, and hepatitis rated noncompensable.

A TDIU may be assigned where the schedular rating is less than 
total when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  The Veteran fails to meet these 
criteria because he does not have a sole service-connected 
disability rated at least 60 percent disabling; and although his 
back disability is rated as 40 percent disabling, there is not 
sufficient additional disability to bring the combined rating to 
70 percent.  In the Veteran's case, the combined rating for his 
service-connected disabilities reaches only 60 percent.

All veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled, even though they fail to meet 
the percentage standards set forth in paragraph (a) of § 4.16. 38 
C.F.R. § 4.16(b).  In determining whether a veteran is entitled 
to a total disability rating based upon individual 
unemployability, neither his nonservice-connected disabilities 
nor his advancing age may be considered.  In other words, under 
38 C.F.R. § 4.16(b), a TDIU might be awarded even if the 
requisite schedular criteria is not met if a claimant is 
nevertheless shown to be "unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities."  However, the Board has no authority to award 
TDIU under § 4.16(b) in the first instance.  Rather, the rating 
board must submit to the Director, Compensation and Pension 
Service for extraschedular consideration all cases of Veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in § 
4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In this case, though, the evidence shows that the Veteran's 
service-connected disabilities, alone, do not prohibit all forms 
of employment, and therefore referral for extraschedular 
consideration is not warranted in this case.  

At the outset, it is clear that the Veteran is not employable, 
and has not been so for many years.  However, as the record 
establishes, the Veteran's unemployability is more likely than 
not due to his non-service connected disabilities.  

Records obtained from the Social Security Administration (SSA) 
indicate that the Veteran received Social Security Disability 
because of schizophrenia.  An orthopedic condition was not 
mentioned as either a primary or secondary cause for 
unemployability.  

While the Veteran's service-connected low back disability has 
been described as "moderate to severe" in nature, a VA examiner 
in July 2009 explained that considering the Veteran's service-
connected disabilities alone, the Veteran's back disability would 
likely "contribute significantly to his unemployability" as it 
would cause him "significant problems with labor, standing or 
sitting for prolonged periods."  Nevertheless, the examiner also 
opined that the Veteran could perhaps find employment with 
significant accommodations, admitting, however, that this would 
be difficult.  

The examiner added that the Veteran's other, non-service-
connected "co-morbidities" and age "were difficult to ignore" 
when determining the Veteran's employability status.

In sum, the VA examiner opined that the Veteran's service-
connected back disability contributes to the overall 
unemployability status of the Veteran; however, when viewed 
without consideration of the Veteran's other predominant 
conditions of psychosis/schizophrenia and old age, the VA 
examiner determined, in essence, that not all forms of employment 
would be precluded.  

There is no contradictory medical opinion of record.

The Veteran reported in his claim that he had not worked since 
his discharge from the military, that he had not tried to obtain 
employment, that he has two years of high school, and that he has 
not had any other education or training since he became too 
disabled to work.  

Absent the minimum percentage requirements for basic eligibility 
for entitlement to a TDIU pursuant to 38 C.F.R. § 4.16, and given 
the above medical opinion, submission to the Director, 
Compensation and Pension Service for extraschedular consideration 
is not warranted at this time, particularly in light of the SSA 
records which clearly establish that the Veteran's 
unemployability is primarily based on his mental incapacity.  In 
addition, the Veteran has not attempted to find work or tried to 
obtain additional education or training and been rejected due to 
his service-connected spine disorder and/or other service-
connected disabilities.  

The evidence of record does not support entitlement to a TDIU.  
The preponderance of the evidence is against the claim of 
entitlement to a TDIU; there is no doubt to be resolved; and the 
assignment of a TDIU is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

A TDIU is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


